United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                 January 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60893
                          Summary Calendar




                         MANKA BIH CLARISE,

                                                            Petitioner


                               VERSUS


               ALBERTO R. GONZALES, ATTORNEY GENERAL,


                                                            Respondent



               On Petition for Review of an Order of
                  the Board of Immigration Appeals




Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

      Manka Bih Clarise, petitioner, seeks review of a final order

of the Board of Immigration Appeals (“Board”) affirming an order of

the immigration court denying her application for political asylum.

For the following reasons, we affirm.

                                 I.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Petitioner is a native of Cameroon and entered the United

States under a business visa that was obtained under the pretense

that she was a model hired to work at a fashion show in Atlanta,

Georgia.    She overstayed her visa and she concedes removability

under INA § 237(a)((1)(B), 8 U.S.C. 1227(a)(1)(B).                Petitioner now

seeks asylum in this country and withholding of removal on grounds

that she has suffered past persecution in Cameroon on account of

her political affiliation with the Southern Cameroon National

Council (“SCNC”).     The immigration judge denied Clarise’s petition

for asylum     because   he   had    “reason       to   doubt   the   respondent’s

veracity due to the fact that her testimony was implausible and

internally inconsistent.”           Petitioner appeals, arguing that the

immigration    judge’s    order      was     not    supported    by   substantial

evidence.

                                       II.

     We ordinarily review orders of the Board of Immigration of

Appeals (“BIA”), not the immigration judge (“IJ”).                In the instant

case, however, the BIA affirmed the IJ’s order without opinion; we

therefore review the findings of the IJ.                See Chun v. INS, 40 F.3d

76, 78 (5th Cir.1994).        We review the administrative findings of

fact as conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.                   Id. Thus, we may not

reverse the agency’s factual determinations unless we “find not

only that the evidence supports a contrary conclusion, but that it

compels it.”    Id.

                                        2
       The IJ found the petitioner was not credible for several

reasons.      First, he found Clarise’s testimony that her father was

being sought by the government as a member of the SCNC in conflict

with   an    official       document     submitted     by    Clarise   stating     that

authorities were not actually seeking out members of the SCNC.

Second, the IJ found the fact that petitioner’s application for

asylum stated that she joined another militant political group

known as CAM (Cameroon Anglafone Movement), was inconsistent with

the fact that she made no mention of joining CAM in her testimony

before      the    IJ.      Third,      the    judge   found    inconsistencies     in

petitioner’s        testimony      and        application     with   the   supporting

documents she submitted regarding an incident in which she was

purportedly beaten.          Fourth, he found her statement that she was a

leader   of       the    youth   wing    of    the   SCNC   inconsistent    with    her

testimony that she was a public relations person for the SCNC.

Fifth, petitioner testified that she had been kidnapped and that

after her release, she ran to her uncle’s house a mile away.                        The

statement attached to her application, however, stated that the

individuals who freed her, took her home.                   Finally, the IJ found no

plausible explanation for petitioner’s failure to produce the

testimony of her uncle who lived in Texas.

       Under the very deferential standard we afford to the trier of

fact, we conclude that the IJ’s credibility finding was reasonable

based on the record and was supported by substantial evidence.                       We

therefore deny the petition for review.

                                               3